                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

TYWASKI KING                                         CIVIL ACTION NO. 16-1745

VERSUS                                               JUDGE S. MAURICE HICKS, JR.

JAMES M. LEBLANC, ET AL.                             MAGISTRATE JUDGE HORNSBY

                               MEMORANDUM RULING

      Before the Court is a Motion for Summary Judgment (Record Document 32) filed

by Defendants Gary Carter, Jerry Goodwin, John Huey, and James LeBlanc. Defendants

Gary Carter (“Lieutenant Carter”) and John Huey (“Captain Huey”) are correctional

officers at David Wade Correctional Center (“DWCC”).         Defendant Jerry Goodwin

(“Warden Goodwin”) is the Warden at DWCC. Defendant James LeBlanc (“Secretary

LeBlanc”) is the Secretary of the Department of Public Safety and Corrections (“DPSC”).

Defendants seek dismissal of Plaintiff Tywaski King’s (“King”) Section 1983 claims

against them in their individual capacities. King has opposed the motion, arguing genuine

disputes of material fact exist that prevent the entry of summary judgment. See Record

Document 35. For the reasons set forth below, the Motion for Summary Judgment is

GRANTED IN PART AND DENIED IN PART.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      King is an inmate incarcerated at DWCC. On or about June 26, 2018, at the

direction of Steve Hayden, Director of Mental Health Services at DWCC, King was placed

on suicide watch. See Record Document 34-4 at ¶ 4(b). King was “stripped of all

implements that might assist suicide, including clothing.” Record Document 32-2 at 1.
       On or about June 28, 2016, Captain Huey placed another inmate, Willie Rose

(“Rose”), in King’s cell. See Record Document 34-4 at ¶ 4(c). Rose was fully clothed and

was not on suicide watch. See Record Document 1 at ¶ 21; Record Document 25 at ¶

21. Captain Huey stated in his affidavit that Rose was placed in the cell per instructions

from Colonel Lonnie Nail. See Record Document 34-4 at ¶ 4(c). King alleges that Captain

Huey “had personal knowledge of Rose’s intent to attack . . . King and/or knew of the

potential risk of attack, and placed him in the cell for that purpose.” Record Document

35-6 at ¶ 2. Conversely, Captain Huey asserted in his affidavit that “Rose expressed no

protection concerns” regarding problems with King. Record Document 37-2 at ¶ 4(g).

Captain Huey also stated in his affidavit that he did not instruct Rose to attack King. See

id. at ¶ 10.

       Ultimately, it is undisputed that King was left restrained in handcuffs in the cell

while Rose was not restrained. During this time, Rose physically attacked King. King

had no ability to defend himself because he was restrained with handcuffs. See Record

Document 1 at ¶ 22. King maintains that Captain Huey (1) knew King was restrained and

that Rose was unrestrained; and (2) left King restrained intentionally.        See Record

Document 35-6 at ¶¶ 3-4. In his affidavit, Captain Huey declared:

       4.      (d)    Prior to placing offender Willie Rose into Cell 8 with offender
       Tywaski King, affiant instructed offender King to come to the cell bar door
       to have handcuffs placed on him. Offender King complied with affiant’s
       instructions. After offender King was handcuffed with his hands in front of
       him, affiant instructed offender King to step away from the cell bar door so
       that offender Rose could be escorted into the cell. After offender Rose was
       escorted into Cell 8, his leg chains were removed. After leg chains were
       removed from offender Rose, affiant exited Cell 8 and the cell bar door was
       closed.




                                       Page 2 of 15
              (e)     Affiant instructed offender Willie Rose to come to the cell bar
      door to have his handcuff[s] removed. Offender Rose complied with
      affiant’s instructions. Affiant exited Housing Unit N1, Tier D.

      ...

      5.      On June 28, 2016, at approximately 1709 Hours (i.e., 5:09 p.m.),
      affiant inadvertently left a pair of handcuffs on offender Tywaski King, after
      escorting and placing offender Willie Rose into the cell assigned to offender
      King.

Record Document 37-2. King testified in his deposition that he called out to Captain Huey

and told him about the handcuffs being left on. See Record Document 35-2 at 2. King

explained:

           Q      All right. After the handcuffs were taken off of Willie Rose, tell
      me what you remember occurring next.

              A        Well, they took the handcuffs off Mr. Willie. I was calling
      Captain Huey. Like I said, he had told Carter, he got me, so Carter left. I
      think, a little bit, like over the wall, so he was kind of in the back, so I calling
      Huey, telling him about the handcuffs. So, the guys on the tier telling him
      dude got the handcuffs on. . . .

               Q      When Willie Rose was placed in the cell and you started
      calling out to the Captain about still having handcuffs on, was he still on the
      tier at that time?

             A    He was in the process of leaving – yeah. He was on. He
      could hear me.

             Q       He could hear you?

             A       The tier is pretty long.

             Q      Do you remember where, on the tier, you were housed? Were
      you closer to the exit door of the tier, were you back closer to –

             A       Closer to the front.

             ...

            Q      All right. So, if I’m understanding what you just said correctly,
      on June 28, 2016, you were in a cell that was closer to the front –

                                        Page 3 of 15
              A      Yes, sir.

              Q      -- of the tier. Right?

              A      Yes, sir.

             Q       You called out to the Captain and you say he was in the
       process of leaving off the tier. Do you remember what you called out—what
       you were trying to tell him?

              A      Tell him I got cuffs on, calling Huey. I’m just –

Id. at 2-4.

       King further alleges that Lieutenant Carter, who he contends was responsible for

making rounds, wholly ignored the substantial risk of serious harm and violence King

faced, failed and refused to adequately monitor him or his cell, and failed and refused to

timely intervene. See Record Document 1 at ¶ 23. In his affidavit, Lieutenant Carter

stated that he made rounds in Housing Unit N1, Tier D on June 28, 2016 at approximately

5:15 p.m., 5:25 p.m., and 5:40 p.m. See Record Document 37-3 at ¶ 4(d). He observed

a fight between King and Rose at approximately 5:43 p.m. See id. at ¶ 4(e). Lieutenant

Carter declared that he attempted to activate his beeper, but was unsuccessful. See id.

He gave Rose a direct verbal order to stop fighting and to go to the back wall. See id.

Rose complied. See id. Lieutenant Carter then yelled for Sergeant Guillot, another

correctional officer, to activate his beeper.    See id.    Captain Huey and two other

correctional officers then arrived on scene. See id.

       Lieutenant Carter stated that King “at no time” informed him that a pair of handcuffs

were inadvertently left on him. See id. at ¶ 6. Lieutenant Carter likewise stated that he

never deliberately or intentionally left a pair of handcuffs on King, nor was he instructed

by Captain Huey to leave a pair of handcuffs on King. See id. at ¶¶ 7-8. Yet, in his

                                        Page 4 of 15
deposition, King testified that Lieutenant Carter was in close proximity to Captain Huey

when King called out to inform Captain Huey that he was still handcuffed. See Record

Document 35-2 at 4. Specifically, King stated:

      Q      What about Lieutenant Carter, was he still on the tier or was he
      leaving off too?

      A      He was leaving off too. He was in front of Huey, so – they both in
      the process of leaving off the tier.

Id.

      After the fight, both King and Rose were examined by medical personnel at DWCC.

See id. at ¶ 4 (g); Record Document 37-2 at ¶ 4(j). Both Lieutenant Carter and Captain

Huey maintain that “there were no visible signs of injury to either offender.” Id. King

complained of pain in his face, chest, and abdomen. See Record Document 1 at ¶ 24.

He was given ibuprofen and ointment. See id. He alleges he has lingering physical pain

from the incident. See id. at ¶ 25. King further alleges that the medical treatment he

received after the incident was inadequate. See Record Document 35 at 1.

      King filed suit against Defendants alleging violation of his Eighth Amendment and

equal protection rights. See Record Document 1 at ¶¶ 38-41. He also made claims for

intentional infliction of emotional distress and inadequate medical care under Louisiana

state law. See id. at ¶¶ 42-46. Defendants have now moved for dismissal of King’s

Section 1983 claims. See Record Document 32. The defense motion does not appear

to address all of King’s Section 1983 claims or any of the Louisiana state law claims.




                                      Page 5 of 15
II.      LAW AND ANALYSIS

         A.    Summary Judgment Standard.

         Summary judgment is proper pursuant to Rule 56 of the Federal Rules of Civil

Procedure when “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Quality Infusion Care, Inc. v. Health Care Serv.

Corp., 628 F.3d 725, 728 (5th Cir. 2010). “Rule 56[(a)] mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who fails to

make a showing sufficient to establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at trial.” Patrick v. Ridge, 394

F.3d 311, 315 (5th Cir. 2004).

         “A party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine issue of

material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2553 (1986).

If the moving party fails to meet this initial burden, the motion must be denied, regardless

of the nonmovant’s response. See Tubacex, Inc. v. M/V Risan, 45 F.3d 951, 954 (5th Cir.

1995).

         If the movant demonstrates the absence of a genuine dispute of material fact, “the

nonmovant must go beyond the pleadings and designate specific facts showing that there

is a genuine [dispute] for trial.” Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141 (5th

Cir. 2004). Where critical evidence is so weak or tenuous on an essential fact that it could

not support a judgment in favor of the nonmovant, then summary judgment should be



                                        Page 6 of 15
granted. See Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th Cir. 2005). Where

the parties dispute the facts, the Court must view the facts and draw reasonable

inferences in the light most favorable to the plaintiff. See Scott v. Harris, 550 U.S. 372,

378, 127 S.Ct. 1769 (2007). In sum, the motion for summary judgment “should be granted

so long as whatever is before the district court demonstrates that the standard for the

entry of summary judgment, as set forth in Rule 56(c), is satisfied.” Celotex Corp., 477

U.S. at 323, 106 S.Ct. at 2553.

       B.     Qualified Immunity Standard.

       “Qualified immunity protects officers from suit unless their conduct violates a

clearly established constitutional right.” Mace v. City of Palestine, 333 F.3d 621, 623 (5th

Cir.2003). Once the defendant raises the qualified immunity defense, “the burden shifts

to the plaintiff to rebut this defense by establishing that the official’s allegedly wrongful

conduct violated clearly established law.” Brumfield v. Hollins, 551 F.3d 322, 326 (5th

Cir.2008).

       The court applies a two-step analysis to determine whether a defendant is entitled

to summary judgment on the basis of qualified immunity. See Freeman v. Gore, 483 F.3d

404, 410 (5th Cir.2007). First, the court must determine whether the defendant violated

the plaintiff’s constitutional rights. See id. “If so, [the court] next consider[s] whether the

defendant’s actions were objectively unreasonable in light of clearly established law at

the time of the conduct in question.” Id. at 410-411. Even on summary judgment, courts

cannot ignore that qualified immunity “gives ample room for mistaken judgments by

protecting all but the plainly incompetent or those who knowingly violate the law.” Poole

v. City of Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).



                                        Page 7 of 15
       C.     Section 1983 Eighth Amendment Claims.

       The Eighth Amendment imposes duties upon prison officials to take reasonable

measures to guarantee the safety of the inmates. See Farmer v. Brennan, 511 U.S. 825,

832, 114 S.Ct. 1970, 1976 (1994). This duty includes protecting prisoners from violence

at the hands of other prisoners. See id. at 833, 114 S.Ct. at 1976. “It is not, however,

every injury suffered by one prisoner at the hands of another that translates into

constitutional liability for prison officials responsible for the victim’s safety.” Id. at 834,

114 S.Ct. at 1977. A prison official violates that the Eighth Amendment only when two

requirements are met. See id. “First, the deprivation alleged must be, objectively,

‘sufficiently serious.’” Id. In a failure to prevent harm case, this means “the inmate must

show that he is incarcerated under conditions posing a substantial risk of serious harm.”

Id. The second requirement is that the prison official acted with deliberate indifference.

See id. “In prison-conditions cases that state of mind is one of deliberate indifference to

inmate health or safety.” Id. “In order to act with deliberate indifference, the official must

both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Neals v. Norwood, 59 F.3d

530, 533 (5th Cir. 1995).

Claims Against Captain Huey and Lieutenant Carter

       Here, King alleges that Captain Huey and Lieutenant Carter engaged in unlawful

and unconstitutional actions based on deliberate indifference, gross negligence or

reckless disregard to his safety and security. Captain Huey and Lieutenant Carter have

asserted qualified immunity as to King’s failure to protect claim. See Record Document

32-2 at 5. They argue they were unaware of a substantial risk of serious harm to King,



                                        Page 8 of 15
and thus did not fail to protect him. See id. at 7. They also argue that “it was not clearly

established in 2016 . . . that a lack of knowledge and a reasonable opportunity to prevent

harm . . . was a violation of a constitutional right.” Id. at 9.

       The Court finds there are genuine disputes of material fact preventing summary

judgment as to King’s Section 1983 Eighth Amendment failure to protect claims against

Captain Huey and Lieutenant Carter. Due to conflicting summary judgment evidence,

credibility is at the center of whether King potentially suffered a violation of his Eighth

Amendment right, that is, whether he was detained under conditions posing a substantial

risk of serious harm and that prison officials were deliberately indifferent to his need for

protection. It is undisputed that King was left in the cell handcuffed and stripped of

clothing while Rose was unrestrained and fully clothed. The factual issue preventing

summary judgment is whether Captain Huey and Lieutenant Carter knew, and/or at what

point they knew, that King was left in handcuffs and failed to remove such restraints. Both

correctional officers deny knowledge and argue inadvertence on the part of Captain Huey.

Yet, as set forth above, King’s deposition testimony raises a genuine dispute of material

fact as to whether Captain Huey and Lieutenant Carter heard King calling out about the

handcuffs and chose to ignore King, leaving him in the same cell as a known violent

offender. See Record Document 35 at 5. Moreover, the Court finds that Defendants’

argument that “it was not clearly established in 2016 . . . that a lack of knowledge and a

reasonable opportunity to prevent harm . . . was a violation of a constitutional right” is

vague and/or insufficiently developed. Record Document 32-2 at 9. 1 Thus, summary



1It appears that Defendants may be arguing that it was not clearly established in 2016
that correctional officers should not place a naked, handcuffed inmate on suicide watch
in the same cell with an unrestrained inmate with a known reputation for violence. This
                                         Page 9 of 15
judgment must be denied as to King’s Eighth Amendment claim against Captain Huey

and Lieutenant Carter.

Claims Against Warden Goodwin and Secretary LeBlanc

       King alleges that Warden Goodwin and Secretary LeBlanc were decision makers

and acted with deliberate indifference, gross negligence, and reckless disregard to his

safety, security, and constitutional rights by maintaining, permitting, or acquiescing in the

following policies, practices, or customs:

       a.     Subjecting people with known mental health concerns to an
              unreasonable risk of violence against their persons by corrections
              staff and other inmates;

       b.     Selecting, retaining, and assigning employees with demonstrable
              propensities for violence, negligence, and other misconduct;

       c.     Failing to adequately train, supervise, and control employees in the
              dangers of placing in the same cell inmates on “suicide watch” and
              inmates who are not;

       d.     Failing to adequately train, supervise, and control employees in the
              dangers of placing in the same cell inmates who are cuffed and
              inmates who are not, and failing to check inmates to ensure such
              dangerous circumstances do not occur;

       e.     Failing to adequately train, supervise, and control employees in the
              dangers of placing in the same cell uncuffed, fully-clothed inmates
              with violent histories and cuffed, naked inmates on suicide watch due
              to mental health concerns, and failing to properly ensure such
              dangerous circumstances do not occur;

       f.     Failing to adequately discipline officers involved in the negligence or
              misconduct such as occurred against . . . King; and



argument was briefly addressed, and rejected, by the Magistrate Judge in a Report and
Recommendation filed on July 20, 2017 and adopted by the undersigned on August 7,
2017. See Record Documents 20 & 21; see also Hope v. Pelzer, 536 U.S. 730, 122 S.Ct.
2508 (2002) (prison officials not entitled to qualified immunity, despite the lack of prior
decision on point, for cuffing a shirtless prisoner to an outdoor hitching post for several
hours with little water and no bathroom break).
                                       Page 10 of 15
       g.      Condoning and encouraging correction officers in the belief that they
               can violate the rights of persons such as . . . [King] with impunity, and
               that such conduct will not adversely affect their opportunities for
               promotion and other employment benefits.

Record Document 1 at ¶ 29. Warden Goodwin and Secretary LeBlanc have asserted

qualified immunity as to these claims.

       Supervisory officers such as Warden Goodwin and Secretary LeBlanc are not

liable under Section 1983 for the actions of subordinates on any theory of vicarious

liability. See Alton v. Texas A&M Univ., 168 F.3d 196, 200 (5th Cir. 1999), citing Monell

v. Dep’t of Soc. Servs., 436 U.S. 658, 691-695, 98 S.Ct. 2018, 2036-2038 (1978). “Only

the direct acts or omissions of government officials, not the acts of subordinates, will give

rise to individual liability under [Section] 1983.” Alton, 168 F.3d at 200, citing Coleman v.

Houston Indep. Sch. Dist., 113 F.3d 528, 534 (5th Cir.1997). Yet, supervisory officials

“may be liable when enforcement of a policy or practice results in a deprivation of federally

protected rights.” Alton, 168 F.3d at 200, citing Doe v. Dallas Indep. Sch. Dist., 153 F.3d

211, 215-216 (5th Cir.1998).

       A Section 1983 plaintiff must also “establish that the policy was the moving force

behind the violation,” that is, “a plaintiff must show direct causation.” Peterson v. City of

Fort Worth, Tex., 588 F.3d 838, 848 (5th Cir. 2009). “There must be a direct causal link

between the policy and the violation.” Id.; see also Fraire v. City of Arlington, 957 F.2d

1268, 1281 (5th Cir.1992) (“must be more than a mere ‘but for’”)). This legal standard

requires that the policy itself is “so deficient that it is a repudiation of constitutional rights.”

Thompkins v. Belt, 828 F.2d 298, 304 (5th Cir. 1987).

       Here, the Court finds that the undisputed summary judgment evidence establishes

that the actions of Warden Goodwin and/or Secretary LeBlanc did not directly create the

                                         Page 11 of 15
circumstances that caused the incident at issue in this case. Defendants have pointed to

two key policies in place in June 2016 regarding mental health service screening and

services.    Louisiana DPSC Health Care Policy No. 38 sets forth a formal suicide

prevention plan. See Record Document 37-4, Attachment A. Policy No. 38 proscribes

two levels of suicide watch – Standard and Extreme. See id. The policy specifically

provides that “generally, inmates who are suicidal should be placed in the least restrictive

setting possible and should not be isolated unless their behavior indicates otherwise.” Id.

at 7.

        DPSC/DWCC Employee Policy Memorandum #03-02-0033 (Mental Health

Program) sets forth the policies and practices to identify offenders at DWCC who have

mental health related problems, to provide a level of mental health care appropriate to the

needs of the individual, and to assist personnel in managing the offenders with mental

health needs. See id., Attachment B. The memorandum establishes a mental health

appraisal process and various Mental Health Service Codes and Levels of Care to assist

personnel in identifying the level of care appropriate for each offender experiencing

mental health issues. See id.

        In his affidavit, Warden Goodwin explained the application of these policies as to

King:

        7.    On June 27, 2016, offender Tywaski King was placed on Standard
              Suicide Watch, per instructions received from Steven Hayden,
              Director of Mental Health Services at DWCC.

        8.    As an offender placed on the level of Standard Suicide Watch on
              June 27, 2016, offender Tywaski King was determined not to engage
              in self destructive behavior.




                                      Page 12 of 15
        9.    As an offender placed on the level of Standard Suicide Watch on
              June 27, 2016, offender Tywaski King’s behavior did not indicate that
              he should be isolated.

        10.   As an offender placed on the Standard Suicide Watch on June 27,
              2016, offender Tywaski King sharing a cell with another
              offender prevented him from being isolated as recommended
              pursuant to the Health Management Orders in the Department’s
              Health Care Policy No. 38.

Id. at 4.

        With these policies in place, it cannot be said that a policy allowing King to share

a cell with another offender evidences deliberate indifference on the part of Warden

Goodwin or Secretary LeBlanc. The summary judgment record objectively establishes

that there was no direct causal link between these aforementioned polices, or any lack of

policy/training, and the alleged violation of King’s constitutional rights. The DPSC/DWCC

policies and practices were not the moving force behind any alleged violation of King’s

constitutional rights. The policies described above are not so deficient that they are a

repudiation of constitutional rights. Accordingly, summary judgment in favor of Warden

Goodwin and Secretary LeBlanc is granted as to King’s Section 1983 Eighth Amendment

claims.

        D.    Section 1983 Equal Protection Claims.

        In his complaint, King alleges that “in applying prison policies, practices and

procedures in the housing, monitoring and supervision of inmates on suicide watch, and

responding to acts of and complaints of violence made by them, Defendants intentionally

treated [him] differently than other similarly situated inmates on account of his race, and

motivated by racial animus deprived him of the equal protection of the laws, in violation

of his rights under [the] Fourteenth Amendment to the United States Constitution.”



                                       Page 13 of 15
Record Document 1 at ¶ 41. While Defendants contend they seek dismissal of all of

King’s Section 1983 claims, they focus solely on the Eighth Amendment claim and do not

address King’s equal protection claim in their motion. Thus, King’s equal protection claim

survives summary judgment and will proceed to trial.

        E.      State Law Claims.

        In his complaint, King alleges an intentional infliction of emotional distress claim

and an inadequate medical care claim under Louisiana Civil Code Article 2315. See

Record Document 1 at ¶¶ 42-46. These claims were not addressed by Defendants in

their motion; therefore, King’s state law claims survive summary judgment and likewise

will proceed to trial. 2

III.    CONCLUSION

        For the reasons set forth above, the Court finds that genuine disputes of material

fact exist such that summary judgment must be DENIED as to King’s Section 1983 Eighth

Amendment claims against Captain Huey and Lieutenant Carter. Summary judgment is

GRANTED as to King’s Section 1983 Eighth Amendment claims against Warden

Goodwin and Secretary LeBlanc. King’s Section 1983 equal protection claims and his

state law claims proceed, as Defendants did not move for summary judgment as to these

claims.




2The   dispositive motion deadline in this case was August 10, 2018. See Record
Document 29. It is unclear to the Court why Defendants did not move for summary
judgment as to King’s Section 1983 equal protection and state law claims. However, at
this late stage of the litigation, the Court will not sua sponte raise the issue of summary
judgment as to these claims.
                                       Page 14 of 15
        An order consistent with the terms of the instant Memorandum Ruling shall issue

herewith.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 5th day of November,

2018.




                                     Page 15 of 15
